DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           REBEKAH WERTH,
                              Appellant,

                                     v.

FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, CIRCUIT 19
                 MARTIN, UNIT 88510,
                       Appellee.

                               No. 4D17-0183

                           [February 22, 2018]

   Appeal from the State of Florida Department of Children and Families,
Office of Appeal Hearings; Pamela B. Vance, Hearing Officer; L.T. Case Nos.
16F-06674, 16F-06675 and 1410846717.

   Rebekah Werth, Stuart, pro se.

  Laurel Hopper, Assistant Regional General Counsel, Fort Pierce, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.